DETAILED ACTION
This Office Action is in response to RCE filed February 23, 2021.
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Allowable Subject Matter
Claims 1-7, 9-15 and 17-22 are allowed.
Claims 1 and 13 are allowed, because Avouris et al. or Avouris et al. in view of Appenzeller et al. do not disclose the newly added limitation “an entire width of each of the portions …  and the second carbon nanotube layer”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Park (US 2016/0132296)
Hamaguchi et al. (US 10,032,920)
Reinhart et al. (US 8,968,540)
Lemaitre et al. (US 10,553,711)

Bradley et al. (US 9,103,755)
Bertin et al. (US 8,631,562)
Appenzeller et al. (US 7,482,232)
Bradely et al. (US 6,894,359)
Zhao et al. (US 10,177,199)
Zhang et al. (US 10,061,173)
Lemaitre et al. (WO 2015/164749)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C KIM whose telephone number is (571) 270-1620.  The examiner can normally be reached on 8:00 AM - 6:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/J. K./Primary Examiner, Art Unit 2815                                                                                                                                                                                                        May 7, 2021
/JAY C KIM/Primary Examiner, Art Unit 2815